BUDGE, District Judge.
This was an action brought by the appellant against the respondent to secure a permanent injunction against the respondent from erecting certain dams, cribs and obstructions in the Boise river at a point opposite the south end of a certain bar which is described as beginning at a point about 150 feet northerly from the bridge of the Boise Yalley Railway. The appellant in his complaint, among other things, charges that the defendant is erecting said dams, cribs and obstructions at a point opposite the south end of said bar, and connecting said bar with the west bank of said river with the intent, object and purpose of preventing the flow of the waters of the Boise river in, on and over the channel on the west side of said bar, and for the purpose of diverting said water and compelling the whole of the water flowing in said channel of the Boise river to flow on, to and against the east bank of said river and on, to and against the lands of the plaintiff, and causing said stream to be wholly diverted through one of its natural channels and causing the whole of said stream to be thrown against the east bank of said river and against and upon the lands owned by the appellant, and causing the banks of said river to erode and be washed, away and inflicting upon the appellant great and irreparable damage and injury.
*497The erection by respondent of said dams, cribs and obstructions at the point alleged in the appellant’s complaint is admitted by the respondent, who alleges in his answer that the appellant constructed and erected certain cribs and obstructions along the east bank of the said Boise river. It also appears from the pleadings that the respondent has constructed along the west bank of the said Boise river cribs and cribbing and obstructions.
The appellant and respondent are riparian owners of the lands abutting upon the said Boise river, and in order to protect their said lands each have constructed along the respective banks of the said Boise river at different points within the boundary lines of their said lands certain obstructions, cribs and cribbing for the purpose of preventing the waters from overflowing their respective holdings.
The respondent constructed at the point heretofore indicated a dam or cribbing from the west bank, on his land, in a northerly direction, connecting said cribbing, dam or obstruction with a certain small island, and thus diverted a part of the stream of said Boise river from one of its natural channels. It is contended by the appellant that the respondent should not be permitted to construct or maintain an embankment or breakwater from the bank of his land out into the said Boise river.
Upon the filing by appellant of his verified complaint in the district court of the third judicial district, the honorable judge of said court issued a temporary order restraining the respondent from further prosecuting his said work of the construction of certain cribs, dam or obstruction from the west bank of the said Boise river out into said stream and' connecting the same with the island situated therein. Upon a hearing duly had subsequent to the issuance of said temporary restraining order, upon affidavits filed by the respective parties, the judge of said court modified the temporary restraining order theretofore issued, and permitted the respondent herein to complete said crib, dam or obstruction from the bank of said river abutting upon his lands out *498into said stream for a distance of 105 feet. The appellant complains of the action of the court in thus modifying his said' temporary order, and appeals from said judgment so made and entered and presents to this court the question, whether or not the trial court erred in modifying said temporary restraining order, thereby permitting the respondent herein to construct said crib, dam or obstruction from the bank adjoining his said land out into the said Boise river.
The question, therefore, presented is: “Has a riparian owner the right to place an obstruction from the banks of a stream abutting upon his lands out into said stream, and thereby change the course of said stream or a portion thereof, to the damage of a riparian owner upon the opposite side of said stream?”
In case of Geurkink v. City of Petaluma, 112 Cal. 306, 44 Pac. 570, the supreme court of California held:
“A city is liable for damages to property caused by its changing the course of a natural stream flowing within its limits so as to make it flow along a public street on which the property abuts, in such a manner as to prevent free access to it. A city will be enjoined from changing the course of a natural stream flowing within its limits so as to make it flow along a public street.....”
In the case of Fowler v. Wood, 73 Kan. 511, 117 Am. St. 534, 85 Pac. 763, 6 L. R. A., N. S., 162 (quoting from a portion of the syllabus), the supreme court of Kansas lays down the following rule:
“An owner of land bounded by a navigable stream has the right to protect his soil against inroads of the water, ; . . . but he has no right, by obstructions placed across the ■main current, to deflect the stream itself into a new channel. ’ ’
We believe the rule to be that riparian owners of lands abutting upon a stream, whether navigable or non-navigable, have the right to place such barriers as will prevent their lands from being overflowed or damaged by the stream, and for the purpose of keeping the same within its natural channel, but we are of the opinion that a riparian owner of lands abutting upon a stream has no right to place obstructions *499out into the stream for the purpose of changing the natural course of the river, or for any other purpose that would do damage to a riparian owner on the opposite side or to owners of land abutting upon said stream either above or below; and in this case we are of the opinion that the court erred in modifying the temporary restraining order issued in said cause upon the verified complaint of the appellant and in permitting the respondent herein to construct said crib, dam or obstruction out into the channel of said stream.
As heretofore stated, it is admitted by the pleadings that the appellant and respondent have constructed upon the banks of the said Boise river and within the boundaries of their respective lands cribbing for the purpose of protecting the same from overflow. The respondent contends that it became necessary for him to construct a crib, dam or obstruction from his lands abutting upon said river out into the channel thereof in order to protect his lands from serious damage by reason of the fact that the appellant had constructed upon the opposite side of the stream and along said stream at different points certain cribs or cribbing.
From the facts in this case, and applying the law as we understand it, to the facts, we do not believe that this question is material, or should, at this time, be considered in arriving at a conclusion in this case.
The rule heretofore announced would apply to appellant as well as to respondent, and in our opinion neither would have the right to construct cribs, dams or obstructions from their respective banks out into the said Boise river.
This brings us to the consideration of the second question involved in this appeal, namely, the right of the appellant to maintain this action.
It appears from the record that the appellant purchased the land that he was in possession of at the commencement of this action from one William Ridenbaugh et al.; that Ridenbaugh’s grantors secured said lands from the government; that the meander line established by the government along the Boise river and bounding a portion of the lands of the appellant was a short distance from the thread of the stream of *500the said Boise river and the established boundary line by metes and bounds of the appellant. That portion of the lands lying between the meander line so established along the said Boise river by the government and the thread of the stream was in the exclusive possession of the appellant’s grantors and has been in the appellant’s possession for a number of years.
In the case of Johnson v. Johnson, 14 Ida. 561, 95 Pac. 499, 24 L. R. A., N. S., 1240, the rule as there announced and followed in the case of Lattig v. Scott, 17 Ida. 506, 107 Pac. 47, by this court, is “that a riparian owner upon the streams of this state, both navigable and non-navigable, takes to the thread of the stream,” and where it appears, as it does in this case, that the grantors of Ridenbaugh et al. became, by operation of law, vested with the title in fee to the land from the meander line as established by the government to the thread of the stream of the said Boise river, all of whom for many years prior to the conveyance of the land herein to the appellant were in the open, notorious, peaceable and exclusive possession of said land, and the appellant has subsequently been exclusively possessed thereof in the same manner as his grantors, in our opinion, in view of the facts as disclosed by the record in this case, his right to maintain this action cannot be questioned.
We therefore conclude that the district court erred in modifying the temporary order for the injunction granted in the first instance in this case. The judgment of the trial court is hereby reversed and the cause remanded for further proceedings in accordance with the views herein expressed. Costs are awarded against the respondent.
Ailshie, Presiding J., and Sullivan, J., concur.
*501(June 29, 1911.)